FILED
                             NOT FOR PUBLICATION                            AUG 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN A. SCHNECK,                                 No. 11-15893

               Plaintiff - Appellant,            D.C. No. 2:10-cv-03329-MCE-
                                                 DAD
  v.

DAVID E. YAMAMOTO, Chief                         MEMORANDUM *
Executive Officer Sutter North Medical
Foundation,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       John A. Schneck appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action arising from his termination as a patient by




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Sutter North Medical Foundation. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo, Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806,

811-12 (9th Cir. 2010), and we affirm.

       The district court properly dismissed Schneck’s § 1983 action because

Schneck failed to allege facts sufficient to show that defendant was acting under

color of state law. See id. at 812, 815 (state action is a required element of a

§ 1983 claim, and mere fact that a private entity performs a function that serves the

public does not make its acts state action); Ascherman v. Presbyterian Hosp. of

Pac. Med. Ctr., Inc., 507 F.2d 1103, 1104-05 (9th Cir. 1974) (private hospital’s

receipt of public funds and tax exempt status as a charitable organization

insufficient to establish state action).

       Schneck’s contentions regarding judicial bias are unpersuasive. See Taylor

v. Regents of the Univ. of Cal., 993 F.2d 710, 712 (9th Cir. 1993) (per curiam)

(adverse rulings alone are insufficient to demonstrate judicial bias).

       AFFIRMED.




                                           2                                       11-15893